DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claim Objections
Claims 3, 16, and 22 are objected to because of the following informalities:
Claim 3 lines 2-3 read: “the hanger legs attach to the post at different vertical heights to the post”. This should be corrected to read --the hanger legs attach to the post at different vertical heights-- for clarification purposes.
Claim 16 line 5 reads: “to allow the second one of”. This should be corrected to read --to allow a second one of-- for clarification purposes.
Claim 22 line7 reads: “into a cable holding”. This should be corrected to read --into the cable holding-- for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,510,686 A (Knopke), in view of US 8,246,013 B2 (Mauer).
Regarding claim 1, Knopke discloses a bracket (ref. 12) for attaching a post (ref. 1) and at least one cable (ref. 6), each post being linked to one or more of the cable(s) via one or more hangers (see Fig. 1), wherein each hanger comprises: 
(a) a cable holding portion (ref. 17); 
(b) at least two legs extending from the cable holding portion (see annotated Figure 4 below, see that there are two cable holding portions with legs extending from both), wherein the at least two legs attach to the respective post in an orientation so that each leg has a different axis of rotation relative to the post (see annotated Figure 1 below, each leg is capable of pivoting about its contact point on the post, and the pivot axis are shown in annotated Figure 1 below); 
wherein the cable holding portion of each hanger includes two spaced apart U-shaped cradle portions (see in Fig. 2 that there are two spaced apart U-shaped cable holding portions (ref. 17)), with the respective cable being seated within both of the two spaced apart U-shaped cradle portions (see Figs. 4-5), and 
when a predetermined impact force is imposed on the post and cable, one or more of the hangers (ref. 12) release the cable retained therein when at least one of the legs or a part thereof deforms and the or each said hanger at least partially detaches from its respective post.
NOTE: In order for the hanger to at least partially detach from the post, at least one leg (see annotated Figure 4 below) must deform and disconnect from the cable. It is known that a 
Knopke fails to expressly disclose as claimed a wire rope barrier comprising a plurality of posts, and further that the barrier will incur a predetermined impact force from a vehicle collision imposed on the barrier.
However, Mauer teaches a wire rope barrier comprising a plurality of posts and at least one cable (see Mauer Abstract) creating a guardrail system for impacting cars in order to provide an elongated fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing of Knopke, with Mauer, such that it comprises a wire rope barrier comprising a plurality of posts, and further that the barrier will incur a predetermined impact force from a vehicle collision imposed on the barrier, in order to provide an elongated fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).

    PNG
    media_image1.png
    473
    519
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4.

    PNG
    media_image2.png
    463
    437
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 4, Knopke discloses wherein the hanger legs (see annotated Figure 2 above), when installed, link to opposing sides of the post (see Figs. 4-5).
Regarding claim 5, Knopke discloses wherein the two spaced apart U-shaped cradle portions (ref. 17) of the cable holding portion of each hanger (ref. 12) are shaped and oriented to define two respective cable seating regions at two spaced apart locations to engage the at least one cable about the at least two spaced apart locations along a longitudinal axis of the at 
Regarding claim 7, Knopke discloses that when a predetermined relative lateral 3Docket No. 7905-0004Application No. 16/071,803rotation between one of the cables (ref. 6) and at least one of the plurality of posts (ref. 1) occurs, the cable is pried out of the cable holding portion (ref. 17) of one of the hangers (ref. 12) and separates from the respective post.
NOTE: It is understood that the cable holding portion is bendable, and therefore when a large enough predetermined force is applied, the cable will be pried out of the cable holding portion (ref. 17).
Mauer teaches that the barrier comprises a plurality of posts (see Abstract of Mauer).
Regarding claim 8, Knopke discloses that when a predetermined impact force is imposed on the at least on post (ref. 1) and cable (ref. 6), the at least one hanger (ref. 12) releases the cable held therein when at least one leg of the at least two legs (see annotated Figure 4 above) or a part thereof deforms and the hanger at least partially detaches from the post.
NOTE: It is understood that the cable holding portion is bendable, and therefore when a large enough predetermined force is applied, the cable will be pried out of the cable holding portion (ref. 17), and once the cable is pried out of the cable holding portion, the hanger will at least partially detach from the post as it relies on the cable to be attached to the post.

Regarding claim 9, Knopke discloses wherein the predetermined impact force needed to cause deformation of at least one leg of the at least two legs (see annotated Figure 4 above) or a part thereof is predetermined by selection of at least one leg of the at least two legs or part thereof with one or more characteristics of: 
(a) a size that deforms at a predetermined impact force yet is strong enough to maintain the cable in a position on the post when not under an impact force; 
(b) a material with a strength or elasticity that deforms at a predetermined impact force yet is strong enough to maintain the cable in a position on the post when not under an impact force (see that the legs can be bent around the cable and are therefore deformable (see Specification page 2 lines 25-27) but are also strong enough to hold the cable in place (see Figs. 4-5)); 4Docket No. 7905-0004 Application No. 16/071,803 
(c) a shape of a weaker strength about a particular deformation region that is designed to deform at a predetermined impact force; 
(d) a material treatment about a particular deformation region that is designed to fail at a predetermined impact force.
Regarding claim 10, Knopke discloses wherein, in an event of an impact on the barrier, any subsequent upward movement of the at least one cable (ref. 6) relative to the post (ref. 1) urges the cable holding portion (ref. 17) of the attached respective hanger(s) (ref. 12) to rotate.
NOTE: It is understood that upward movement of the cable would urge the hanger to release the cable, thereby urging the legs of the hanger to bend and rotate to and open position, and therefore urging the cable holding portion to rotate.
Regarding claim 11, Knopke discloses wherein a vertical load force resistance of the respective hanger (s) prior to deformation occurring is lower (see that in order for the cable to be removed in the downward vertical direction, the hanger legs must be opened to the position as seen in Fig. 3) than a horizontal load force resistance of the respective hanger (s) (see that in order to remove the cable in the horizontal direction away from the post, the legs of the hanger must be opened wider than the position seen in Fig. 3, and therefore producing more resistance and requiring more force) prior to deformation occurring.
Regarding claim 12, Knopke discloses wherein the hanger (ref. 12) at least in part is an elongated shaped rod (see Figs. 1-6).
Regarding claim 13, Knopke discloses wherein each hanger (ref. 12) when attached to its respective post (ref. 1), is able to move at least partially relative to5Docket No. 7905-0004Application No. 16/071,803 the post to allow for varying cable (ref. 6) orientations relative to the post orientation (the hangers can slide up and down the post between the points (ref. 5) that are formed on the post, when attached to and retained by the cable).

Claims 1-4, 7-11, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,386,129 A (Maack), in view of US 8,246,013 B2 (Mauer).
Regarding claim 1, Maack discloses a bracket for attaching wire to posts (see Fig. 7 and see Column 1 lines 1-13) comprising at least one cable (see Fig. 7 and see Column 1 lines 1-13), each post (ref. 30 in Fig. 7) being linked to one or more of the cable(s) via one or more hangers (ref. 10 in Fig. 7), wherein each hanger comprises: 
(a) a cable holding portion (ref. 16); 

wherein the cable holding portion of each hanger includes two spaced apart U-shaped cradle portions (see in Figs. 5 and 7 that ref. 16 and ref. 18 make up two spaced apart U-shaped cradle portions), with the respective cable being seated within both of the two spaced apart U-shaped cradle portions (see exemplary Fig. 5), and 
when a predetermined impact force is imposed on the barrier, one or more of the hangers release the cable retained therein when at least one of the legs or a part thereof deforms and the or each said hanger at least partially detaches from its respective post.
NOTE: In order for the hanger to at least partially detach from the post, at least one leg (ref. 20, see annotated Figure 7 below) must deform. It is known that a fence is used as a barrier to either keep something in or keep something out of a location, and when the barrier is challenged, it absorbs an impact force of some sort. The hanger (ref. 10) is capable of detaching when a large enough force is applied to the barrier, such that the at least on hanger leg will deform, allowing the hanger to rotate, further allowing the cable to be released from the cable holding portion.
Maack fails to expressly disclose as claimed a wire rope barrier comprising a plurality of posts, and further that the barrier will incur a predetermined impact force from a vehicle collision imposed on the barrier.
However, Mauer teaches a wire rope barrier comprising a plurality of posts and at least one cable (see Mauer Abstract) creating a guardrail system for impacting cars in order to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing of Maack, with Mauer, such that it comprises a wire rope barrier comprising a plurality of posts, and further that the barrier will incur a predetermined impact force from a vehicle collision imposed on the barrier, in order to provide an elongated fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).

    PNG
    media_image3.png
    644
    451
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 7.
Regarding claim 2, Maack discloses wherein the hanger legs (ref. 20) are of varying length (see annotated Figure 7 below).

    PNG
    media_image4.png
    503
    452
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 7.
Regarding claim 3, Maack discloses wherein the hanger legs (ref. 20) attach to the post at different vertical heights to the post (see Fig. 7).
Regarding claim 4, Maack discloses wherein the hanger legs (ref. 20), when installed, link to opposing sides of the post (see Fig. 7).
Regarding claim 7, Maack discloses that when a predetermined relative lateral 3Docket No. 7905-0004Application No. 16/071,803rotation between one of the cables (see Fig. 7) and at least one of the plurality of posts (ref. 30) occurs, the cable is pried out of the cable holding portion of one of the hangers and separates from the respective post.
NOTE: When a large enough force caused by a relative lateral rotation occurs, the hanger is capable of detaching from the post, such that the at least on hanger leg will deform, allowing the hanger to rotate, further allowing the cable to be released from the cable holding portion.
Mauer teaches that the wire rope barrier comprises a plurality of posts (see Mauer Abstract).
Regarding claim 8, Maack discloses that when a predetermined impact force is imposed on the system, the at least one hanger (ref. 10) releases the cable (see Fig. 7) held therein when at least one leg of the at least two legs (ref. 20) or a part thereof deforms and the hanger at least partially detaches from the post.
NOTE: In order for the hanger to at least partially detach from the post, at least one leg (ref. 20, see annotated Figure 7 above) must deform. It is known that a fence is used as a barrier to either keep something in or keep something out of a location, and when the barrier is challenged, it absorbs an impact force of some sort. The hanger (ref. 10) is capable of detaching when a large enough force is applied to the barrier, such that the at least one hanger leg will deform, allowing the hanger to rotate, further allowing the cable to be released from the cable holding portion.
Mauer teaches that the system comprises a plurality of posts making up the wire rope barrier (see Mauer Abstract).
Regarding claim 9, Maack discloses wherein the predetermined impact force needed to cause deformation of at least one leg of the at least two legs (ref. 20) or a part thereof (see annotated Figure 8 below) is predetermined by selection of at least one leg of the at least two legs or part thereof with one or more characteristics of: 
(a) a size that deforms at a predetermined impact force yet is strong enough to maintain the cable in a position on the post when not under an impact force; 
(b) a material with a strength or elasticity that deforms at a predetermined impact force yet is strong enough to maintain the cable in a position on the post when not under an impact force (the hanger (ref. 10) can be seen in Figs. 7-8 holding the cable within the cable holding 
4Docket No. 7905-0004Application No. 16/071,803(c) a shape of a weaker strength about a particular deformation region that is designed to deform at a predetermined impact force; 
(d) a material treatment about a particular deformation region that is designed to fail at a predetermined impact force.

    PNG
    media_image5.png
    450
    732
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 8.
Regarding claim 10, Maack discloses that in an event of an impact, any subsequent upward movement of the at least one cable (see cable in Fig. 7) relative to the post (ref. 30 in Fig. 7) urges the cable holding portion (ref. 16 and ref. 18) of the attached respective hanger(s) (ref. 10) to rotate (see annotated Figure 7 below).
Mauer teaches that the wire rope barrier comprises a plurality of posts (see Mauer Abstract).

    PNG
    media_image6.png
    706
    477
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 7.
Regarding claim 11, Maack discloses wherein a vertical load force resistance (in order for the cable to move upward along the post in a vertical direction, the hanger must have the first leg slid out of the slot that it is inserted in, and therefore the hanger can rotate or slide upwardly along the post until it encounters spaced apart teeth (ref. 28) that are formed on the post) of the respective hanger(s) (ref. 10) prior to deformation occurring is lower than a horizontal load force resistance (in order for the cable to move away from the post in a horizontal direction, one leg must deform substantially, allowing the hanger to rotate enough to release the cable therein) of the respective hanger(s) (ref. 10) prior to deformation occurring (therefore it would require greater force to move the cable in the horizontal direction than the vertical direction).
Regarding claim 14, Maack discloses wherein each post (ref. 30 in Fig. 7) has a plurality of slots (ref. 29, and the gap between both sections of the post seen in annotated Figure 8 

    PNG
    media_image7.png
    474
    486
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 8. 
Regarding claim 15, Maack discloses wherein the slots (ref. 29, and the gap between both sections of the post seen in annotated Figure 8 above) in each post are located on sides of the post (see in fig. 8 that the slots are on the sides of the post (ref. 30))
Regarding claim 16, Maack discloses wherein for each post (ref. 30), the plurality of slots (ref. 29, and the gap between both sections of the post seen in annotated Figure 8 above)  comprise one slot (ref. 29) shaped to allow a first one (see annotated Figure 7 above) of the at least two legs (ref. 20) of a respective hanger (ref. 10) to enter the slot directly into a post side (see in Fig. 8 that the first leg enters the slot directly into a post side) and an opposing slot (the gap between both sections of the post seen in annotated Figure 8 above) shaped to allow the second one (see annotated Figure 7 above) of the at least two legs of said respective hanger to enter the slot initially in a horizontal plane and subsequently in a substantially vertical plane until reaching a final seated position in the slot (the hanger is placed onto the post by rotating 
Regarding claim 17, Maack discloses wherein a distal end of a first one (see annotated Figure 7 above) of the at least two legs (ref. 20) is shaped to directly enter the slot (ref. 29, see Column 4 lines 38-44), the distal6Docket No. 7905-0004 Application No. 16/071,803end being aligned in a direction parallel and offset relative to a longitudinal axis of the cable (see annotated Figure 8 below).

    PNG
    media_image8.png
    379
    472
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 8.
Regarding claim 18, Maack discloses wherein a distal end (ref. 20) of a second one (see annotated Figure 7 above) of the at least two legs (see annotated Figure 7 above) is shaped as an inverted U-shape hook (see in Fig. 8 that the second leg has a shape of an inverted U-shape), the U- shape being parallel and offset relative to a longitudinal axis of the cable (see annotated Figure 8 above that the U-shape is parallel and offset with respect to the cable) and at least part of a post wall beneath the slot fits within the U-shape once the hanger reaches a final seated position (see annotated Figure 8 below).

    PNG
    media_image9.png
    396
    409
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 8.
Regarding claim 19, Maack discloses wherein fitting the at least one cable (see cable in Fig. 7) to the post (ref. 30) via the hanger (ref. 10) can be completed by hand.
NOTE: A tool with a handle (ref. 35) for grasping by hand is provided in order to place the wire within the cable holding portion of the hanger once the hanger is mounted on the post, and the cable is tensioned (see specification Column 5 lines 18-49). However, it is understood that the cable can be attached to the post solely by hand and without any tools if the wire is loose enough to allow a hand to twist the wire in the same manner that the tool does. Therefore, the wire is capable of being mounted to the post via the hanger, by hand, as a hand is capable of rotating a section of the wire to fit within the cable holding portion. 
Regarding claim 21, Maack discloses a bracket for attaching wire to posts (see Fig. 7 and see Column 1 lines 1-13) and at least one cable (see cable in Fig. 7), each post (ref. 30) and at least one cable being linked via at least one hanger (ref. 10) wherein the hanger comprises: 
(a) a cable holding portion (ref. 16); 

wherein the at least two legs attach to the respective post in an orientation so that each leg has a different axis of rotation relative to the respective post (see annotated Figure 7 above), and 
wherein the cable holding portion of each of the at least one hanger includes two spaced apart U-shaped cradle portions (see in Figs. 5 and 7 that ref. 16 and ref. 18 make up two spaced apart U-shaped cradle portions), with the respective cable being seated within both of the two spaced apart U-shaped cradle portions (see exemplary Fig. 5),
but does not expressly disclose as claimed a wire rope barrier comprising a plurality of posts. 
However, Mauer teaches a wire rope barrier comprising a plurality of posts and at least one cable (see Mauer Abstract) in order to provide an elongate fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing of Maack, with Mauer, such that it comprises a wire rope barrier comprising a plurality of posts and at least one cable (see Mauer Abstract) in order to provide an elongate fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).
Regarding claim 22, Maack discloses the method comprising: 

attaching each hanger (ref. 10) to the respective post (ref. 30) to link the cable(s) to the posts (see Column 3 lines 52-68); and 
tensioning the or each cable to form an assembled wire rope barrier (see in Column 5 lines 29-32 that the wire is tensioned).
Mauer teaches installing the plurality of posts (see Abstract of Mauer) at spaced apart intervals substantially along a desired length of the barrier and aligning the at least one cable(s) with the plurality of posts along the desired length of the barrier (it is known that the fence can be made to a desired length as it may include a plurality of posts, it is also known that the posts are to be spaced apart as the cables only need occasional support and do not need a continuous support along the entire length of the barrier, also see Fig. 1); 
Response to Arguments
Applicant’s arguments and amendments, see remarks and claims filed 10/12/2021, with respect to the rejection(s) of claim(s) 1-5, 7-19, and 21-22 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 1510686 A (Knopke), US 2386129 A (Maack), and US 8246013 B2 (Mauer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                 
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619